DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s amendments filed 06/18/2021 and 02/10/2022 have been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 and 03/07/2022 was filed and is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 02/10/2022 is acknowledged.
No claims are withdrawn as a result of this election—the applicant has cancelled claims 2, 6, 11, 12, 15, 19, 21, 22, and 25, and newly added claims 26 and 27 in the preliminary amendment filed 02/10/2022.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In regard to claim 1, the applicant recites the limitation of “at least one light entry part” in line 5; however, in lines 6 and 7, the applicant recites light entry parts “on two side”. It appears that a plurality of light entry parts is critical to the applicant’s invention—it is requested that “at least two light entry parts” are instead claimed in line 5.  The Examiner would accept alternative language in line 6 and 7 if two parts are not critical, but an appropriate amendment to this end would be required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 8, 20, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2020/0141550 A1) in view of Futami (US 2009/0067186 A1).
In regard to claim 1, Zhu et al disclose a vehicle lamp optical element assembly, comprising a primary optical element (Figures 1 and 2—low-beam vehicle light module) and is projected to form an illuminating light shape (a low beam), the primary optical element comprising at least one light entrance part (1), a light transmission part (body of module) and a light exit part (concave from 2) arranged successively along a light emergent direction, wherein optical axes of the light entrance parts on two sides of the primary optical element (1 on left and right) are inclined toward an optical axis of the secondary optical element (while a narrow interpretation of “inclined toward” is not specifically taught, the depiction of the side light entry parts suggest this configuration—however, under BRI, regardless of the side entry parts orientation, and where the claim fails to specify the degree of inclination, the Examiner may interpret these parts to be inclined as claimed), and the light exit part is a concave arc surface. (Figure 1 and 2; see at least [0007]-[0016])
Zhu et al fail to disclose a secondary lens. 
Futami teaches a secondary lens (40). (Figure 1; see at least [0056])
Where secondary projection lenses in combination with primary optics are notoriously old and well-known, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the secondary lens of Futami to the optic of Zhu et al in order to properly project the illumination field for road us. 

In regard to claim 3, Zhu et al disclose that a lower surface of the primary optical element is inclined rearward and downward with respect to the optical axis of the secondary optical element. (Figure 6; see at least [0007]-[0016])
Zhu et al fail to specifically disclose that the inclination maintains an angle of less than or equal to 15°.
However, an angle is depicted by Zhu et al on the lower surface of the optic and this angle is critical to beam shaping the low-beam. Any limitation on this angle is routine optimization to the resulting low-beam distribution. It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the angle of the inclination of the lower surface of the primary optic of Zhu et al in order to optimize the resulting low-beam distribution. 

In regard to claim 4, Zhu et al disclose that a distance between upper and lower surfaces of the primary optical element gradually decreases from rear to front. (Figure 6; see at least [0007]-[0016])

In regard to claim 5, Zhu et al fails to explicitly disclose known headlamp apparatus components (radiator, circuit board, light source) or supporting structure. 
Futami teaches a radiator (12), a circuit board (11), a light source (10a) and a vehicle lamp optical element assembly arranged successively from rear to front along a light emergent direction, wherein: the light source is electrically connected to the circuit board; and the vehicle illumination module further comprises a primary optical element holder (arms of 20 and 50) for supporting the primary optical element, and a secondary optical element holder (41) for supporting the secondary optical element. (Figure 2; see at least [0006], [0056], and [0066])
It is reasonable to one of ordinary skill in the art to provide required elements such as a heat radiator, circuit board, and light source and electrically connecting them. A PHOSITA further knows that these optics in the combination are not floating in space—these supporting structures are taught by Futami. It would have been obvious to one of ordinary skill in the art at the time of filing to provide the light source radiator, circuit board, and light source to cool, power, and provide illumination for the optic of Zhu et al, and to provide support structure to mount and hold the primary and secondary optic in order to form a functional headlamp which may be readily assembled and installed. 

In regard to claim 7 and 8, Futami further disclose that the secondary optical element holder is configured as a light-shielding hood (the top and bottom arms 41 would act as light shielding “hoods”), and as recited in claim 8, that openings are formed between upper and lower ends of the secondary optical element and the secondary optical element holder (the openings are formed at the sides). (Figure 2; see at least [0006], [0056], and [0066])
The combination fails to disclose that the secondary optical element and its supporting structure are formed by double-shot molding. However, it would have been obvious to one of ordinary skill in the art at the time of filing to form the secondary optic and support through double-shot molding in order to form the optic and support in steps.
Moreover, the limitations of “formed… by double-shot molding”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113
The Examiner appreciates that product by process claims can imply structure; however, the Examiner fails to see how double-shot molding is critical to the invention in manner beyond that which would be obvious to a PHOSITA. If the applicant argues that this feature is critical to the invention, then per 35 USC 101, these limitations must be included in the independent claim.  

In regard to claim 20, the combination of Zhu et al and Futami further disclose a vehicle lamp comprising the vehicle illumination module according to claim 5.

In regard to claim 23 and 26, Zhu et al disclose that a lower surface of the primary optical element is inclined rearward and downward with respect to the optical axis of the secondary optical element. (Figure 6; see at least [0007]-[0016])
Zhu et al fail to specifically disclose that the inclination maintains an angle of less than or equal to 15°.
However, an angle is depicted by Zhu et al on the lower surface of the optic and this angle is critical to beam shaping the low-beam. Any limitation on this angle is routine optimization to the resulting low-beam distribution. It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the angle of the inclination of the lower surface of the primary optic of Zhu et al in order to optimize the resulting low-beam distribution. 

In regard to claim 24 and 27, Zhu et al disclose that a distance between upper and lower surfaces of the primary optical element gradually decreases from rear to front. (Figure 6; see at least [0007]-[0016])

Allowable Subject Matter
Claim 9, 10, 13, 14, and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a vehicle lamp optical element assembly, comprising a primary optical element and a secondary optical element, wherein light passes through the primary optical element and the secondary optical element successively and then is projected to form an illuminating light shape, the primary optical element comprising at least one light entrance part, a light transmission part and a light exit part arranged successively along a light emergent direction, wherein optical axes of the light entrance parts on two sides of the primary optical element are inclined toward an optical axis of the secondary optical element, and the light exit part is a concave arc surface, and a radiator, a circuit board, a light source in combination with the vehicle lamp optical element assembly arranged successively from rear to front along a light emergent direction, wherein the light source is electrically connected to the circuit board, and the vehicle illumination module further comprises a primary optical element holder for supporting the primary optical element, and a secondary optical element holder for supporting the secondary optical element, and wherein the primary optical element holder and the secondary optical element holder are connected in a pluggable manner, so as to fix relative positions of the primary optical element and the secondary optical element, and the secondary optical element holder is fixedly connected to the radiator as specifically called for the claimed combinations.
The closest prior art, Zhu et al (US 2020/0141550 A1), does not include the primary optical element holder and the secondary optical element holder are connected in a pluggable manner, so as to fix relative positions of the primary optical element and the secondary optical element, and the secondary optical element holder is fixedly connected to the radiator as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Zhu et al reference in the manner required by the claims. 
To clarify the allowable subject matter, the combination of Zhu et al and Futami teach and suggest the claims through claim 5—however, there is no suggestion of that these elements would “plug” together to fix their positions, and any such modification by the Examiner would require burdensome reconstruction. The preponderance of the evidence regarding claim 9 shifts to the applicants favor as there is no clear teaching in the prior art of fixing the required elements in a pluggable manner, and thus the Examiner must indicate allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stefanhov et al (US 2009/0262546 A1) disclose a headlight assembly.
Cheng (US 2012/0307511 A1) disclose an LED optical assembly.
Danner et al (US 2013/0223089 A1) disclose an LED light module.
Jungwith et al (US 2014/0204602 A1) disclose an LED headlight module.
Okubo et al (US 2016/0102831 A1) disclose an vehicle headlight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875